Title: To Benjamin Franklin from Joseph Smith, 8 December 1770
From: Smith, Joseph
To: Franklin, Benjamin


Respected Friend
Burlington December 8. 1770
Thy several favours of the 19th of March 10th. and 12th. April and 11th of June have been duly received and communicated to the Committee of Correspondence and by them laid before the House of Assembly at a late sessions at Amboy where they gave very general satisfaction.
In answer to that part of thy Letter of 19th March respecting Sherwoods Accounts I may inform thee it has been determin’d by the House not to allow him the Ballance he mentions to be due to him, it was apprehended there was a considerable Ballance in his hands before his Accounts appear’d, which it was said were extravagant the services considered.
In thy Letter of 12 April thee mentions having mov’d “for their Lordships favourable Report on the Act for Septennial Assemblys and that for giving Representatives to the Countys of Morris Cumberland and Sussex which they were pleas’d to say should be taken into speedy Consideration.” and in thy next that of 11 June after mentioning the Repeal of the Paper Money Bill and the Secaucus Law thee says “but the others have received his Majestys Royal Assent.” from which it was imagin’d by some that the two former Acts were allow’d of by the King, but the Governor not recieving any intelligence of it made it doubtful, the Committee of Correspondence would be glad to be inform’d respecting this matter in thy next. No particular Business of the Province that I know of make it at this time necessary for any Directions from the Committee of Correspondence respecting thy Conduct as Agent, the Laws pass’d at the late Session together with the Votes of the House I shall send thee as soon as they are printed when if any Directions should be necessary the Committee of Correspondence will without doubt give them.
I am much Obliged to thee for Gov. Pownal’s Speech &ca. thee was so kind as to send and am Very Respectfully Thy Friend
Jos: Smith
Benjan. Franklin Esqr.
 
Endorsed: New Jersey Jos. Smith Dec. 8. 1770 Recd Feb. 5. 1771 via Bristol
